Case 2:20-cv-00373-KJD-VCF Document 1-1 Filed 02/21/20 Page 1 of 5




              EXHIBIT “A”
                                 Case 2:20-cv-00373-KJD-VCF Document 1-1 Filed 02/21/20 Page 2 of 5
                                                          Exhibit A to the Complaint
Location: Henderson, NV                                                                              IP Address: 72.193.217.207
Total Works Infringed: 27                                                                            ISP: Cox Communications
 Work     Hashes                                                                 UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                             11/02/2019   Vixen        10/31/2019     11/15/2019   PA0002211917
          9129C8000A972FB605AA21176EC92A7B890979AB                               05:35:55
          File Hash:
          5DF83ACD7891971173F2A56E238AE8352571D5F4AF56F7B997E09FB7011F869D
 2        Info Hash:                                                             10/22/2019   Blacked      10/22/2019     11/05/2019   PA0002210294
          B64795AC58268CD9C422E07C69CFE21BF5817B3A                               18:09:47
          File Hash:
          D635910093E18115308F865230E69E3C9BD78A158FE7F327A8E07D39DC5D7AED
 3        Info Hash:                                                             10/06/2019   Blacked      09/17/2018     10/16/2018   PA0002127778
          52DBCAB7B39058F361707D52D0191BCAB55EB38A                               17:34:42
          File Hash:
          E12D2277C7893FC16F285BCFC8D659FCD546C0F02E28E864937BC6EAF3E4D90C
 4        Info Hash:                                                             09/21/2019   Vixen        09/21/2019     10/01/2019   PA0002217349
          16BADBA8DF62D3D54B74EE19043B91B09D191ADD                               19:26:48
          File Hash:
          A61D6DEDC25FE8EE3DB2245FFD764DC7F29D120E3172C02388349A82D741902E
 5        Info Hash:                                                             09/14/2019   Blacked      09/09/2019     10/01/2019   PA0002217358
          F7B7AD901A19D393AF69A60E7FDBF2C2C4C91ABD                               17:39:11     Raw
          File Hash:
          14E942CCCA83CB8157CC02977C74BCBBD8062E31C1531A7C10B9A79CAC996B20
 6        Info Hash:                                                             09/14/2019   Tushy        05/01/2019     07/05/2019   PA0002206375
          31CABAB5CE1ABE7B23DE9F90FB6B352B4029FB43                               17:28:09
          File Hash:
          86D0720ECBFD52F753D1AC6D67D9862C31A76E24FD45DC193545976999C5050E
 7        Info Hash:                                                             09/14/2019   Blacked      06/24/2019     07/17/2019   PA0002188313
          C999947F25FF44CF259F10E72241D6F0339D6C8B                               17:27:30
          File Hash:
          B7CB6CC7FF15FA4384B542CD99F6B959AB801EC9EE415EE142AC4C01C4D4EE47
 8        Info Hash:                                                             08/24/2019   Blacked      07/24/2019     09/10/2019   PA0002199414
          D9F8EDC264A29C3DC17B41DACD49D4EC6F169077                               02:18:04
          File Hash:
          6AFE17B927785C73C9E93C248ACC00BD0FD4B07D604FB880012494CD5FEC0EFE
                             Case 2:20-cv-00373-KJD-VCF Document 1-1 Filed 02/21/20 Page 3 of 5
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         08/05/2019   Tushy     06/25/2018   08/07/2018   PA0002132395
       D121DFA499CA673977D7D111E3F0F4D873EF28E9                           00:25:18
       File Hash:
       E6ADB40796CC6534D5331E6C18C58D17028F7623A811FFA291C06DDE5D8354BA
10     Info Hash:                                                         08/05/2019   Vixen     10/21/2018   11/25/2018   PA0002136633
       35DB5848353DBB38DB895E2103028DB940A8EF1F                           00:24:49
       File Hash:
       6A10085C6EB1D2A8B0CE47963734AD45020D419B3ABF4621F9A41EF7ECE1F96B
11     Info Hash:                                                         08/05/2019   Tushy     12/20/2018   01/22/2019   PA0002147682
       9C824A2D4EB747339F1B9E2E83479104BE703703                           00:24:14
       File Hash:
       25127A789B678AAB59D72E0FEB5A324E362411CA5DFD19CB9943B06345C6B3A5
12     Info Hash:                                                         08/01/2019   Tushy     07/30/2019   08/22/2019   PA0002195506
       3197935562CA820E79842C41077AD8817E0D91F7                           02:34:40
       File Hash:
       6919608454110980907D77B29D29C4A2B1DB87B411BABB63886E595CF7AED703
13     Info Hash:                                                         07/07/2019   Tushy     09/03/2017   09/15/2017   PA0002052851
       94C1A6B1319D9B1D72B79FF817A219E26D55BA5C                           22:59:25
       File Hash:
       A7176AC531FDE32757E64D7B307A758954AC29E78FD7307BAF747510E86A0CDC
14     Info Hash:                                                         07/07/2019   Tushy     07/10/2017   08/18/2017   PA0002077678
       1AB8C2B17686AC6D80CE93AD69388780C6BEB4C3                           22:54:40
       File Hash:
       A25C01266CB692D40490B18165C74FDBC45967EE57D96A054B316B32CA303291
15     Info Hash:                                                         07/07/2019   Tushy     06/05/2017   07/07/2017   PA0002074097
       4BAB25D18D81C6A63E3AFE077735EC6B61810E14                           22:49:37
       File Hash:
       FFAE5541F4D1F8E13776BB1FC733BAD53A019E725848B8CCF5C78877EE0944E3
16     Info Hash:                                                         06/17/2019   Blacked   12/11/2018   01/22/2019   PA0002147907
       118EB86B2CCCBB2C282856AC27FF2515ADB8D284                           16:57:27
       File Hash:
       A319BE235C2DE4351DBC9EAE8A2DDC8BBD4B23E031D8A4B0A020E2DE1CAF84C1
17     Info Hash:                                                         06/17/2019   Vixen     03/30/2019   04/29/2019   PA0002169943
       FB672E815A9FEA2A5E75AB12CF8D0C070F88F203                           16:26:06
       File Hash:
       4533A2D00026774EA08D15C910F8939DF7CFE778FCC019BE146C06FF19256D85
                              Case 2:20-cv-00373-KJD-VCF Document 1-1 Filed 02/21/20 Page 4 of 5
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         06/17/2019   Vixen     02/23/2019   04/29/2019   PA0002169931
       9E6830F68F139715283F70F7717AFE7C54F9BE53                           16:26:02
       File Hash:
       BA89A4050CB5EFE02C2BB35A47643EDCA915C6BE667FCFDDD5962EFEDCA049DF
19     Info Hash:                                                         04/18/2019   Tushy     03/12/2019   04/29/2019   PA0002169947
       DC5A539E94F7BE3E2BF6BBA9218F69105E14B326                           17:08:11
       File Hash:
       DD879D76D636D2928529054083A2F242018817374AA988906FAD78CF97D75E67
20     Info Hash:                                                         03/31/2019   Blacked   03/31/2019   05/28/2019   PA0002200773
       05FFB4F41D77DEFE1008766470CD8A36A5B1E170                           21:37:49
       File Hash:
       976258E4C3A380D0D61B794C2F767C175215145BE410FF894E120C4673560EF8
21     Info Hash:                                                         03/20/2019   Tushy     03/17/2019   04/08/2019   PA0002164888
       2E09CC3A464AA7916CC429527F5508247404F54D                           01:29:53
       File Hash:
       F6F5D645E1DF8C9484B36BE035A31F15B04AE4FC051B70D55E57D08A14CF218D
22     Info Hash:                                                         03/01/2019   Blacked   03/01/2019   03/31/2019   PA0002163976
       12FD099B704DFFF8A9860A23260385B39D76F758                           22:50:35
       File Hash:
       A2CC5316EF90FD8301A41100CB821610DB9056CB10D8C5D06F8B505675C90C50
23     Info Hash:                                                         02/26/2019   Tushy     09/18/2018   10/16/2018   PA0002127779
       3F722DB1C7450C139F61FE6B909A566C47B65CBD                           04:28:15
       File Hash:
       AA274148C1AD56954B3380F06673446D70196F23F6223DA918568AB9B24C6351
24     Info Hash:                                                         02/26/2019   Tushy     02/25/2019   04/17/2019   PA0002187005
       20A14EC43E144ED94B53245D5A8C019FA81DDDDF                           02:06:20
       File Hash:
       589BDF139EDCCD74A68FC10ADF764E5AD6DA9DEB3CB6BDF087CE301F5DC0E053
25     Info Hash:                                                         02/05/2019   Tushy     02/05/2019   02/22/2019   PA0002155146
       10E5F861A36A8A2388DD7A7E2FEE128F9C67B258                           20:24:43
       File Hash:
       27761B8FA013246D9D497FBDDA43DD4AFC524371FA4AD5EF3F1ECE54323E2788
26     Info Hash:                                                         01/28/2019   Blacked   11/18/2018   12/10/2018   PA0002146476
       F29FB427E07BFCD850C0DF7DB1EDB5BE24C0267F                           18:47:10     Raw
       File Hash:
       A3D700E02B72B0C705B3B957FA90E83F1AFB65BE85F5C435AE5DFF3F2D03250B
                              Case 2:20-cv-00373-KJD-VCF Document 1-1 Filed 02/21/20 Page 5 of 5
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         01/05/2019   Blacked   01/05/2019   01/22/2019   PA0002147685
       F6D4E1BDAC22806E16F59B2FED59203CE8516285                           19:05:57
       File Hash:
       648C749EA5701476CE9F061C586AD21F16FCD039C729BA4FC0A5C77FEF97E639
